The Court sustained the motion to strike the cause from the docket, and overruled the cross motion for a rule against the clerk below, upon the ground that the record filed, not being under the seal of the Court, was a nullity, and that the cross motion was in the nature of a motion for a writ of certiorari to amend the record, as in case of a diminution of record; which can only be granted in a case where a record is properly authenticated, but is defective in some of its parts. It is the seal that gives authenticity to the proceedings of a court of record.